Per Curiam.
This action was commenced in a justice’s court, and judgment rendered for plaintiff. On appeal to the district court, judgment was again rendered for the plaintiff. The subject of the action is a $50 horse. Defendant appeals from the judgment. He asks the court to review the order made by the district court refusing to tax in his favor a docket fee of $25 upon retaxing and reducing the costs. This is the only point which it is pretended is before this court. Counsel did not even argue this proposition, and stated that he would leave it for the consideration of the court.
There is nothing whatever in the record to show upon what the court acted. The $25 docket fee provided for in section 509, Code of Civil Procedure, 1887, may be as against either party, or an officer, such as a sheriff, clerk, or referee. (First National Bank of Helena v. Neill, 13 Mont. 382.) The record in this case does not disclose the items of the costs which were taxed or retaxed. Appellant has left us wholly in the dark as to the action of the district court. This appeal is wholly frivolous.
*542The judgment will therefore be affirmed, and a penalty of $25 added to the judgment, for the purpose of discouraging frivolous appeals.

Affirmed.